United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-4072
                                   _____________

Rodney Tyrone Hopkins,                   *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Tannery West,                            *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                   _____________

                                 Submitted: June 27, 1997
                                     Filed: July 7, 1997
                                  _____________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                       _____________

PER CURIAM.

       Rodney Tyrone Hopkins appeals from the District Court's1 adverse grant of
summary judgment to Tannery West, Inc., in his Title VII action. After review of the
parties' briefs and the record, we conclude the District Court's judgment was correct.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.




      1
        The Honorable George F. Gunn, Jr., United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-